ORDER

PER CURIAM.
AND NOW, this 23rd day of August, 1996, the Petition for Allowance of Appeal filed by the Commonwealth of Pennsylvania is granted. The Order of the Superior Court is reversed and the judgment of sentence is reinstated. See Commonwealth v. Roberts, No. 10 W.D. Appeal Docket 1994, — Pa. -, 681 A.2d 1274, 1996 WL 433411 (1996) (counsel not ineffective for failing to seek suppression of victim’s identification of defendant based on argument that defendant’s arrest by university police was illegal because it occurred off campus; illegality, if any, did not contribute to the knowledge of the witness or accuracy of his identification). The Cross-Petition for Allowance of Appeal filed by William Wilson is denied.